DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 02/15/2018. Claims 1-18 are pending in the case. Claims 1, 7, and 13 are independent claims.

Claim Objections
Claims 1 and 7-18 are objected to because of the following informalities:
Claim 1 and 7-13 are objected to because they include reference characters to figure elements. Each of these references should be deleted
Claims 14-18 recite “non transitory” without a hyphen, whereas claim 13 correctly recites the word as “non-transitory” with a hyphen. Claims 14-18 should be made consistent with claim 13.
Claims 5, 11, and 17 recite “mean-series” with a hyphen, whereas claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 recite “mean series” without a hyphen. This should be made consistent.
Claim 14 recites “transistory” which seems to be a misspelling of “transitory.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: time series management module in claims 7-12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 7, and 13 recite “a correlation based pattern detection mechanism” and “the pattern detection mechanism.” Dependent claims 2, 8, 9, and 14 recite “the correlation based pattern detection mechanism.“ It is unclear whether the “correlation based pattern detection mechanism” is the same or different than the “pattern detection mechanism,” and if the same, why the claims switch between the different phrasings. Dependent claims 2-6, 8-12, and 14-18 inherit the outlined deficiencies of independent claims 1, 7, and 13. For the purpose of prior art analysis, Examiner assumes that the “correlation based pattern detection mechanism” is the same as the “pattern detection mechanism.”
Claims 4, 10, and 16 also recite the following limitations without sufficient antecedent bases: "the parts," and “the resultant series.”
Claims 6, 12, and 18 also recite the following limitations without sufficient antecedent bases: "the SQL database," “the time series parameters,” and “the non-temporal characteristic.” 

Claim Rejections 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a… method providing… processing based time series management with pattern detection based forecasting, the method comprising:… wherein each time series among the plurality of time series is stored in a single row as a 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): processor implemented… multi-core.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): processor implemented… multi-core.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a plurality of time series from a plurality of data sources (106). The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.



Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: deriving for each time series the trend-difference series by subtracting each point in the time series with the preceding point and deriving the trend-ratio series from the identified de-seasonalized series by dividing each point in the time series with the preceding point; and characterizing each time series as having the trend property as additive if the trend-difference is uniform and the trend property as multiplicative if the trend-ratio is more uniform.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein treating the stored plurality of time series for the missing value corrections comprises: applying a polynomial fit on detection of the trend property to derive fitting values as interpolated trend values for missing values of each time series to generate a trend series, wherein the mean value of series is used if the trend property is not detected; de-trending each time series as per the trend property based on the derived fitting values and ignoring the parts with missing values, wherein de-trending comprises dividing the 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein treating the stored plurality of time series for the outlier corrections comprises: utilizing the seasonal frequency to create the mean-series; de-seasonalizing each time series, wherein absence of seasonality property in each time series being processed indicates the time series is a de-seasonalized series, wherein de-seasonalizing comprises: dividing the mean series from the time series if the seasonal property is multiplicative; and subtracting the mean series from the time series if seasonality property is additive; deriving a de-trended series from the time series by: applying a higher order polynomial trend fit; dividing the trend fit from the de-seasonalized series if the trend property is multiplicative; and subtracting the trend fit from the de-seasonalized series if the trend property is additive or not detected; applying an outlier detection mechanism on the de-trended series to detect outliers, wherein 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein the method comprises compiling a customized data from the stored plurality of time series by an aggregator component built over the SQL database on receiving a request for the customized data, wherein the compiling of the customized data comprises: aligning a set of time series from the plurality of time series referred in the request in accordance with corresponding start date/time, wherein non-available dates/time are set to zeroes; and utilizing SQL database functions to aggregate the time series parameters based on the request to compile the customized data, wherein: if aggregation is requested across a plurality of series along a time dimension, then, SQL functions handling ordinals of given arrays to aggregate values which are similar to aggregating columns of a matrix or custom functions are created to handle in-memory operations; and if aggregation is requested across a plurality of series along other linked attributes of the time series that define the non-temporal characteristic of the time series, then aggregation is performed across the attributes using SQL functions.


The remaining claims 7-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-6 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chu et al. (U.S. Pat. App. Pub. No. 2016/0342909, hereinafter Chu) in view of Chen et al. (U.S. Pat. App. Pub. No. 2015/0095381, hereinafter Chen) and Freeman et al. (U.S. Pat. App. Pub. No. 2017/0364614, hereinafter Freeman).

As to independent claim 1, Chu teaches:
A processor implemented method providing multi-core processing based time series management with pattern detection based forecasting, the method comprising (Title and abstract. Figure 11, computing device 80, processor(s) 84. Paragraph 75, processor unit 84 may include a multi-core processor. Paragraph 20, techniques for a time series exploration system that provides automatic exploration of time series data and that may generate characterizations, insights, and analytic results about the time series data. Paragraph 20, the time series exploration system may include subsystems for series decomposition, pattern analysis, and insight generation):
receiving a plurality of time series from a plurality of data sources (106)… (Figure 3, time series data 39 received by time series exploration system 22. Paragraph 33, data sources 38 may also include one or more sets of time series data);
analyzing the stored plurality of time series on receiving a forecast request, to identify at least one of a seasonal frequency, a trend property and a seasonality property using a correlation based pattern detection mechanism, wherein the pattern detection mechanism generates a mean series, a seasonal-difference series, a seasonal-ratio series, a trend-difference series and a trend-ratio series for each time series among the plurality of time series (Paragraph 20, perform a variety of statistical and other analysis techniques on the time series data. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem. Paragraph 59, is based on an overall trend pattern analysis with time correlation. Figures 6-8. Paragraph 52-56, 62, and 79);
treating the stored plurality of time series by applying at least one of missing value corrections and outlier corrections (Figure 3, extract irregular component, outlier detection within the series decomposition subsystem 32 and pattern analysis subsystem 34); and
deriving… models… based on at least one of the seasonal frequency, the trend property, the seasonality property, and the plurality of treated time series… (Paragraph 21, generated by the time series exploration system, and in some cases may be enabled to use those insights and conclusions to guide further modeling. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem).
Chu does not appear to expressly teach each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array.
Chen teaches each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array (Figures 5A and 5B, respective data blobs. Paragraph 62, data from the same measurement point and collected at different times are stored in each data blob. Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the time series exploration of Chu to include the time series management of Chen to reduce resource overheads involved in storing and querying massive time series data (see Chen at paragraph 6).
Chu as modified by Chen does not appear to expressly teach deriving a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset.
Freeman teaches deriving a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset (Paragraph 100, the application selects a subset of models from the set of models in the repository (block 510). The selection of block 510 is according to the expected benefit from the forecast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the time series exploration of Chu as modified by Chen to include the adaptive forecasting of time-series of Freeman to lessen the need of a deep understanding of the forecasting models and for custom coding to select and operate the forecasting models on the given time-series data (see Freeman at paragraph 20).

As to independent claim 7, Chu teaches:
A system (102) for providing multi-core processing based time series management with pattern detection based forecasting, wherein the system comprises a memory (204) operatively coupled to one or more hardware processors (202) and configured to store instructions configured for execution by the one or more hardware processors (202), further the system comprises (Title and abstract. Figure 11, computing device 80, processor(s) 84. Paragraph 75, processor unit 84 may include a multi-core processor. Paragraph 20, techniques for a time series exploration system that provides automatic exploration of time series data and that may generate characterizations, insights, and analytic results about the time series data. Paragraph 20, the time series exploration system may include subsystems for series decomposition, pattern analysis, and insight generation):
a time series management module (210) configured to (This element is interpreted under 112(f) as memory storing computer system executable instructions to execute the algorithm described in the specification (figure 4, method 400) to cause a processor to perform the claimed function of multi-processing based time series management with pattern detection based forecasting (see at least paragraphs 8, 30, 31, 34, 35, 47, 48, 50, 64, 76, and 77 of the specification). Figure 1, time series exploration system 22):
receive a plurality of time series from a plurality of data sources (106)… (Figure 3, time series data 39 received by time series exploration system 22. Paragraph 33, data sources 38 may also include one or more sets of time series data);
analyze the stored plurality of time series on receiving a forecast request, to identify at least one of a seasonal frequency, a trend property and a seasonality property using a correlation based pattern detection mechanism, wherein the Paragraph 20, perform a variety of statistical and other analysis techniques on the time series data. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem. Paragraph 59, is based on an overall trend pattern analysis with time correlation. Figures 6-8. Paragraph 52-56, 62, and 79);
treat the stored plurality of time series by applying at least one of missing value corrections and outlier corrections (Figure 3, extract irregular component, outlier detection within the series decomposition subsystem 32 and pattern analysis subsystem 34); and
derive… models… based on at least one of the seasonal frequency, the trend property, the seasonality property, and the plurality of treated time series… (Paragraph 21, generated by the time series exploration system, and in some cases may be enabled to use those insights and conclusions to guide further modeling. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem).
Chu does not appear to expressly teach each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array.
Chen teaches each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array (Figures 5A and 5B, respective data blobs. Paragraph 62, data from the same measurement point and collected at different times are stored in each data blob. Paragraph 55).

Chu as modified by Chen does not appear to expressly teach derive a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset.
Freeman teaches derive a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset (Paragraph 100, the application selects a subset of models from the set of models in the repository (block 510). The selection of block 510 is according to the expected benefit from the forecast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the time series exploration of Chu as modified by Chen to include the adaptive forecasting of time-series of Freeman to lessen the need of a deep understanding of the forecasting models and for custom coding to select and operate the forecasting models on the given time-series data (see Freeman at paragraph 20).

As to independent claim 13, Chu teaches:
A non-transitory computer readable medium storing instructions, which, when executed by a hardware processor, cause the hardware processor to perform steps comprising (Title and abstract. Figure 11, computer-readable medium 102, computing device 80, processor(s) 84. Paragraph 75, processor unit 84 may include a multi-core processor. Paragraph 20, techniques for a time series exploration system that provides automatic exploration of time series data and that may generate characterizations, insights, and analytic results about the time series data. Paragraph 20, the time series exploration system may include subsystems for series decomposition, pattern analysis, and insight generation):
receiving a plurality of time series from a plurality of data sources (106)… (Figure 3, time series data 39 received by time series exploration system 22. Paragraph 33, data sources 38 may also include one or more sets of time series data);
analyzing the stored plurality of time series on receiving a forecast request, to identify at least one of a seasonal frequency, a trend property and a seasonality property using a correlation based pattern detection mechanism, wherein the pattern detection mechanism generates a mean series, a seasonal-difference series, a seasonal-ratio series, a trend-difference series and a trend-ratio series for each time series among the plurality of time series (Paragraph 20, perform a variety of statistical and other analysis techniques on the time series data. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem. Paragraph 59, is based on an overall trend pattern analysis with time correlation. Figures 6-8. Paragraph 52-56, 62, and 79);
treating the stored plurality of time series by applying at least one of missing value corrections and outlier corrections (Figure 3, extract irregular component, outlier detection within the series decomposition subsystem 32 and pattern analysis subsystem 34); and
deriving… models… based on at least one of the seasonal frequency, the trend property, the seasonality property, and the plurality of treated time series… (Paragraph 21, generated by the time series exploration system, and in some cases may be enabled to use those insights and conclusions to guide further modeling. Figure 3, extract seasonality component and extract trend-cycle component within series decomposition subsystem).
Chu does not appear to expressly teach each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array.
Chen teaches each time series among the plurality of time series is stored in a single row as a Structured Query Language (SQL) array (Figures 5A and 5B, respective data blobs. Paragraph 62, data from the same measurement point and collected at different times are stored in each data blob. Paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the time series exploration of Chu to include the time series management of Chen to reduce resource overheads involved in storing and querying massive time series data (see Chen at paragraph 6).
Chu as modified by Chen does not appear to expressly teach deriving a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset.
Freeman teaches deriving a subset of forecasting models from a plurality of pre-stored forecasting models…, wherein a forecasting model for time series forecasting is selected from the subset (Paragraph 100, the application selects a subset of models from the set of models in the repository (block 510). The selection of block 510 is according to the expected benefit from the forecast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the time series exploration of Chu as modified by Chen to include the adaptive forecasting of time-series of Freeman to lessen the need of a deep understanding of the forecasting models and for custom coding to select and operate the forecasting models on the given time-series data (see Freeman at paragraph 20).

Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/Casey R. Garner/Examiner, Art Unit 2123